Broyles, O. J.
The former judgment of this court in this case affirming the judgment of the trial court (55 Ga. App. 505, 190 S. E. 623), was, on certiorari, reversed by the Supreme Court (185 Ga. 216, 194 S. E. 505). That judgment is now made the judgment of this court, and our former judgment is hereby vacated. Under the decision of the Supreme Court, the judge erred in sustaining the affidavit of illegality and dismissing the levy. See the opinion of the Supreme Court, rendered on November 11, 1937.

Judgment reversed.


Mat&nlyre and Guerry, JJ., coneur.